Citation Nr: 0304469	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, status post total knee arthroplasty 
with residual scars and slight left leg shortening, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The veteran's left total knee replacement residuals have been 
shown to be manifested by chronic left knee pain; severe left 
knee limitation of motion, and no prosthetic abnormalities.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for left total knee 
replacement residuals have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5055 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the June and October 2001 
rating determinations and the March 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Moreover, the March 2002 SOC 
contained the new regulations with regard to VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations during the course of his appeal.  VA 
has met all VCAA duties.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for degenerative 
joint disease of the left knee, status post total knee 
arthroplasty with residual scars and slight left leg 
shortening, which has been assigned a 30 percent disability 
evaluation.  

Diagnostic Code 5055 provides that for one year following 
implantation of a prosthesis a 100 percent disability rating 
will be assigned.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent rating is appropriate.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee should be rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. 
§ 4.71a Diagnostic Code 5055 (2001).

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5256 (2001).

Under Diagnostic Code 5261, limitation of extension of the 
leg to 30 degrees warrants a 40 percent evaluation.  A 50 
percent evaluation requires that extension be limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, for impairment of the tibia and 
fibula, a 30 percent evaluation is warranted where there is 
malunion of a tibia and fibula with marked knee or ankle 
disability.  Nonunion of the tibia and fibula with loose 
motion and requiring a brace, warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

A review of the record demonstrates that the RO, in a 
December 1956 rating determination, granted service 
connection for residuals of a left knee injury and assigned a 
10 percent disability evaluation.  In June 1961, the veteran 
had the medial and lateral semilunar cartilages of the left 
knee removed.  In 1965, the veteran had the left knee medial 
lateral collateral ligament repaired and the medial meniscus 
excised.  In a March 1965 rating determination, the RO 
continued the 10 percent disability evaluation.  

In May 2000, the veteran requested that his claim be 
reopened.  He stated that he was scheduled for a complete 
knee joint replacement on May 10, 2000.  

On May 12, 2000, a total left knee arthroplasty was 
performed.  At the time of a June 2000 follow-up visit, the 
incision was noted to be healing well.  There was no 
erythema, fluctuance, or discharge.  The staples were still 
intact and the veteran was able to achieve approximately 7 
degrees shy of full extension and 85 degrees of flexion.  He 
was able to perform this with little effort.  

At the time of an August 2, 2000, visit, the veteran was 
noted to be slowly increasing his range of motion.  He was 
also increasing his ambulation.  The veteran indicated that 
he had stiffness and pain with prolonged sitting, which 
improved with movement. He was very happy about the outcome 
of the surgery.  

At the time of an August 4, 2000, visit, the veteran was 
noted to still have some decompression in his knee.  The 
incision was well-healed.  He was able to flex to 90 degrees 
and extension was to 8 degrees.  He ambulated without 
difficulty.  

At the time of a November 2000 visit, the veteran was noted 
to have less than 90 degrees of flexion.  He also complained 
of stiffness and occasional discomfort.  He noted rare pain 
with twisting, with 8/10 pain for these events only.  The 
knee was otherwise pain free.  He was also found to walk with 
a slight limp.  

At the time of a May 2001 VA examination, the veteran 
reported that the only thing that the arthroplasty achieved 
was a decrease in pain.  Range of motion was noted to be very 
diminished.  The veteran also noted having difficulty 
kneeling, climbing, squatting, and sitting or standing for a 
prolonged tome.  He stated that he could not walk straight 
and that he had a pronounced limp.  

Physical examination revealed that the veteran walked with a 
limp, bearing more weight on the right side.  His left lower 
extremity was slightly shorter, by .5 centimeters.  There was 
bony swelling in the left knee area.  The replacement scar 
was about 29 centimeters long.  There was also an earlier 
scar from the meniscectomy on the medial side, about 6 
centimeters long, and one on the lateral side, about 8 
centimeters long.  The scars were not sensitive, depressed or 
tender.  

Range of motion for the right knee was from 0 to 140 degrees.  
There was no crepitus and no abnormal signs of laxity or 
inflammation.  Left knee range of motion was to 90 degrees.  
There was a 7 degree flexion deformity, so range of motion 
was from 7 to 90 degrees.  Passive movement was not possible 
beyond that due to pain and stiffness.  There was no 
crepitus, tenderness of the prosthesis, or laxity.  There was 
also no looseness.  Right ankle dorsiflexion and plantar 
flexion were 20 and 40 degrees.  Left ankle dorsiflexion and 
plantar flexion were 10 and 15 degrees.  The veteran could 
not raise himself on the left ankle or toes or heel.  He 
could not squat or kneel at all.  A diagnosis of a left knee 
arthroplasty, intact, was rendered.  

In a June 2001 rating determination, the RO assigned a 100 
percent evaluation for the one year following the operation 
and a 30 percent disability evaluation effective July 1, 
2001.  

In his July 2001 notice of disagreement, the veteran 
indicated that a higher disability evaluation was warranted.  

At the time of a July 2001 VA examination, the veteran stated 
that he had not been able to golf, dance, or take long walks 
since his surgery.  He also noted that he could only walk 
approximately one-half mile since his surgery as compared to 
1.5 miles prior to his surgery.  He reported having problems 
getting in and out of the car due to left knee discomfort and 
stiffness.  He further noted that the pain in his left knee 
had improved since the surgery.  

Physical examination of the left knee revealed range of 
motion from 10 degrees flexion contracture to 90 degrees 
(normal flexion to 135 degrees).  There was medial and 
peripatellar tenderness of the left knee.  The surgical scars 
were well-healed and nontender.  There was numbness over the 
left knee.  There was also mild increased warmth and mild 
effusion of the left knee.  There was 1+ laxity of the medial 
collateral ligament and 1 to 2+ laxity of the cruciates of 
the left knee.  A diagnosis of left knee total replacement 
with residual limited motion and flexion contracture (range 
of motion from 10 to 90 degrees) was rendered.  

At the time of an August 2001 VA outpatient visit, the 
veteran was noted to have a 10-15 degree flexion contracture 
on the left.  Motor strength was 5/5 for the lower 
extremities except for left knee extension which was 1/5 
secondary to plantar flexion contracture.  Reflexes were 
absent at the ankle, bilaterally, and absent at the left 
knee.   

The criteria for a 60 percent evaluation for the left knee 
total arthroplasty have been met under DC 5055.  At the time 
of his May 2001 VA examination, the veteran was noted to have 
very diminished range of motion.  He reported having 
difficulty kneeling, climbing, squatting and standing or 
sitting for prolonged periods of time.  The veteran stated 
that he could not walk straight and indicated that he had a 
limp.  Physical examination performed at that time revealed 
that the veteran walked with a limp.  His left lower 
extremity was noted to be .5 centimeters shorter and bony 
swelling was found in the left knee.  Moreover, there was a 7 
degree flexion deformity and extension was only to 90 
degrees.  Pain and stiffness prevented passive motion beyond 
these limits.  

Furthermore, at the time of the July 2001 VA examination, 
there was medial and peripatellar tenderness of the knee.  
Increased warmth and effusion of the left knee were also 
present.  The examiner found that the veteran had limited 
motion and flexion contracture.  Finally, at the time of an 
August 2001 VA outpatient visit, the veteran was found to 
have only 1/5 strength for left knee extension secondary to 
plantar flexion contracture. In sum, there is evidence of 
functional impairment, limitation of extension, limitation of 
flexion, weakness, pain and ligament laxity.  

As noted above, a 60 percent rating contemplates chronic 
residuals of severe painful motion and weakness of a 
prosthetic left knee replacement.  It is noted that none of 
the other Diagnostic Codes--5010, 5256 through 5263, offer 
more than a 60 percent rating.  The question that is raised, 
however, is whether the veteran is entitled to separate 
ratings for different residuals of his service-connected left 
knee disability.  In other words, is the veteran entitled to 
not only a 60 percent rating under Diagnostic Code 5055 but 
also a separate evaluation under any other pertinent 
Diagnostic Code?

Generally, under the anti-pyramiding provision of 38 C.F.R. § 
4.14, the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
However, in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that for purposes of determining whether an 
appellant is entitled to separate ratings for different 
problems or residuals of an injury such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  In July 1997, VA's Office of the General Counsel 
issued a precedent opinion which discussed how the law of 
Esteban could be applied to knee disabilities.  In essence, 
the Office of the General Counsel determined that a veteran 
who has both arthritis and instability of the knee may 
receive separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
VAOPGCPREC 23-97 (July 1, 1997) 

Also pertinent to this case is the amputation rule which 
states, in pertinent part: "[t]he combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed."  38 C.F.R. § 4.68.  With specific regard to the 
leg, amputation of a lower extremity at the middle or lower 
third of the thigh may be assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5162.  Amputation of a 
leg with defective stump and thigh amputation recommended or 
amputation not improvable by a prosthesis controlled by 
natural knee action may also be assigned a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.

In the instant case, it is acknowledged that the veteran has 
undergone multiple left knee surgeries and his residuals 
include pain, swelling, limited range of motion, scars, and 
instability.  The fact remains, however, that the veteran is 
not entitled to separately rated residuals for his service-
connected left knee disability in excess of 60 percent as 
such would violate the aforementioned amputation rule.  If 
rated separately, the Board would have considered a 10 
percent evaluation for limitation of flexion, a 10 percent 
evaluation for limitation of extension and a 20 percent 
evaluation based on laxity.  In deciding to assign a 60 
percent evaluation, the Board has equated laxity with 
weakness, rather than assigning a lesser evaluation.   In 
other words, even assuming the veteran does indeed have 
instability of the left knee and limitation of motion, he 
still would not be entitled to a higher rating as the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level were amputation 
to be performed.  Further, it is noted that the veteran is 
already receiving the maximum possible rating for painful 
limitation of motion with weakness, as such further analysis 
under DeLuca would not be of benefit.  See Johnston v. Brown, 
10 Vet. App. 80 (1997); DeLuca v. Brown, 8 Vet, App. 202 
(1995).  In regard to the scars, there is no indication that 
the scars result in any disability, including pain or pain 
and tenderness.  Rather, the scars are well healed and non-
disabling.  As such consideration of the scars as a separate 
disability is not warranted and the veteran is not prejudiced 
from our consideration of the scars and all potential rating 
criteria, new and old.  Similarly, the shortening is of a 
non-disabling degree and would not warrant a separate 
evaluation under any circumstance.  Part 4, code 5275 (2002).

In sum, the Board finds that the evidence supports a 60 
percent evaluation and no higher. 


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.. The veteran has not been hospitalized for 
problems with his left knee since his May 2000 surgery.  The 
evidence of record also does not contain any findings or 
reports of unemployability as a result of his service-
connected degenerative joint disease of the left knee, status 
post total knee arthroplasty with residual scars and slight 
left leg shortening.  Moreover, the currently assigned 
schedular disability evaluation contemplates interference 
with employment and loss of time from work.  

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the veteran's degenerative joint disease of the 
left knee, status post total knee arthroplasty with residual 
scars and slight left leg shortening, and that the record 
does not suggest, based upon the evidence, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

A 60 percent evaluation for degenerative joint disease of the 
left knee, status post total knee arthroplasty with residual 
scars and slight left leg shortening is granted subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

